



COURT OF APPEAL FOR ONTARIO

CITATION: Kowalski v. Bober, 2013 ONCA 621

DATE: 20131011

DOCKET: C54798

Feldman, MacPherson and Pepall JJ.A.

BETWEEN

Andrzej Kowalski

Applicant (Appellant)

and

Grazyna Bober

Respondent (Respondent)

Marek Z. Tufman, counsel for appellant

Frances M. Wood, counsel for respondent

Heard: October 4, 2013

On appeal from the judgment of Justice Victor Paisley of
    the Superior Court of Justice, dated December 2, 2011.

APPEAL BOOK ENDORSEMENT

[1]

On consent of the parties, the appeal is allowed, the order of Paisley
    J. is set aside and a new trial is ordered on terms as agreed in the consent
    order filed.


